J-A16025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.G.,                                         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

S.J.,

                        Appellant                 No. 1205 WDA 2015


                  Appeal from the Order of July 10, 2015
            In the Court of Common Pleas of Allegheny County
                 Family Court at No(s): FD-07-009307-004


M.G.,                                         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

S.J.,

                        Appellant                 No. 1206 WDA 2015


                   Appeal from the Order of July 9, 2015
            In the Court of Common Pleas of Allegheny County
                 Family Court at No(s): FD-07-009307-004


BEFORE: SHOGAN, OLSON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED OCTOBER 14, 2016




*Retired Senior Judge assigned to the Superior Court.
J-A16025-16


       Appellant, S.J.1 (“Father”), appeals pro se (at docket no. 1205 WDA

2015) from the order entered July 10, 2015,2 dismissing his exceptions to

the   recommendations         of   the    hearing    officer   dated    April   7,   2015.

Additionally, Father appeals pro se (at docket no. 1206 WDA 2015) from the

order entered July 9, 2015, continuing the “complex” child support hearing

scheduled for July 31, 2015, holding certain discovery motions to be moot in

light of the continuance, and declining to award attorney’s fees for Father’s

noncompliance with discovery.            After careful consideration, we quash both

appeals as interlocutory.

       On appeal, at docket no. 1205 WDA 2015, Father first contends that

the court erred by failing to address his exceptions to the April 7, 2015

recommendations of the hearing officer.             Specifically, he avers that Mother

failed to appear a hearing on April 7, 2015 and he was entitled to

modification of child support by default.

       Our disposition of this case requires that we detail the procedural

developments that took place before the trial court.              On March 12, 2015,

Father filed a petition for modification of child support.             Consequently, the

trial court scheduled a hearing for April 7, 2015. On April 2, 2015, however,
____________________________________________


1
  We use the parties’ initials in the caption and                       throughout    this
memorandum to protect the identity of the minor child.
2
   Although the order on appeal at docket no. 1205 WDA 2015 was dated
July 8, 2016, it was not docketed until July 10, 2015. We amended the
caption accordingly.



                                           -2-
J-A16025-16


Mother presented a motion to designate the matter complex and continue

the case for a complex hearing. Father was present for the presentation of

Mother’s motion. On April 2, 2015, the trial court granted Mother relief by

signed order that stated, “[t]he conference and hearing scheduled on

[Father’s] [p]etition for [m]odification of [s]upport on April 7, 2015, at 9:45

is continued and shall be rescheduled for a [c]omplex [h]earing before

Hearing Officer Peggy L. Ferber, Esquire on the 31[st] day of July 2015[.]”

Order of Court, 4/2/2015, at 1.          Counsel for Mother, however, admittedly

misfiled the order.     As a result, on April 7, 2015, Father appeared for the

previously scheduled simple hearing on his petition for modification of child

support.     Father argued he was entitled to modification of support based

upon Mother’s failure to appear.

       Following the hearing, on April 7, 2015, the hearing officer issued a

written recommendation that stated:

           [Father’s] [p]etition for [m]odification is continued and is to
           be re-scheduled for a complex hearing before Hearing
           Officer Ferber for a [two-]hour complex hearing. Pretrial
           order to issue. All provisions of the [April 2, 20153] order to
           remain in effect. Order without prejudice to [Father] to
           make a request at the next hearing for his expenses in
           appearing today.


____________________________________________


3
  As previously stated, the April 2, 2015 order, as referenced in the hearing
officer’s report, continued and rescheduled the April 7, 2015 hearing on
Father’s petition for modification of support until July 31, 2015, as the
matter was designated complex.



                                           -3-
J-A16025-16


Hearing Summary, 4/7/2015, at 1. On April 7, 2015, the trial court entered

an order adopting the hearing officer’s recommendations.

      On April 27, 2015, Father filed exceptions to the hearing officer’s

recommendations. In his exceptions, Father argued that the hearing officer

erred by failing to issue an order for modification in his favor on grounds of

default (given the absence of Mother and her counsel) and then rescheduling

the case for a two-hour, complex hearing.      By order entered on July 10,

2015, the trial court dismissed Father’s exceptions.       On appeal, Father

asserts that the dismissal of his exceptions was erroneous.

      Before we reach the merits, however, we must determine if we have

jurisdiction.   See Grom v. Burgoon, 672 A.2d 823, 824–825, (Pa. Super.

1996) (“It is well-settled that the question of subject matter jurisdiction may

be raised at any time, by any party, or by the court sua sponte.”). “As a

general rule, this Court has jurisdiction only over appeals taken from final

orders.”   Angelichio v. Myers, 110 A.3d 1046, 1048 (Pa. Super. 2015).

“The finality of an order is a judicial conclusion which can be reached only

after an examination of its ramifications.” West v. West, 446 A.2d 1342,

1342 (Pa. Super. 1982) (citation omitted).     A final order is an order that

“disposes of all claims and of all parties.” Pa.R.A.P. 341. An order granting

a motion for continuance does not dispose of all claims and all parties and is

not a final order pursuant to Pa.R.A.P. 341. See Rodgers v. Rodgers, 423

A.2d 4, 6 (Pa. Super. 1980). With certain exceptions not applicable here,


                                     -4-
J-A16025-16


this Court does not have jurisdiction over immediate appeals from an

interlocutory order, and we must quash such appeals.        Pennsy Supply,

Inc. v. Mumma, 921 A.2d 1184, 1194 (Pa. Super. 2007), appeal denied,

934 A.2d 1278 (Pa. 2007).       For the reasons that follow, we conclude the

July 10, 2015 order was not a final order and not immediately appealable.

      This Court quashed an appeal in a similar case involving a continuance

on a petition for alimony pendente lite in Lasco v. Lasco, 446 A.2d 963 (Pa.

Super. 1982). In that case, “the lower court ruled on several outstanding

motions and petitions, but postponed a decision on the alimony pendente lite

and counsel fee modification petitions until it could obtain more evidence[.]”

Lasco, 446 A.2d at 964. Thereafter, husband “filed exceptions to the lower

court order alleging, inter alia, that the lower court erred in postponing its

decision.”   Id.   We ultimately quashed the appeal, concluding “the lower

court did nothing more than continue to postpone a final determination of

[husband’s] petition[,] there ha[d] yet to be a decision on the merits of

[husband’s petition] and therefore, [there was] no final appealable order for

this Court to review.”   Id. at 964–965.

      The same holds true in this case.    Because the July 10, 2015 order

reaffirmed the designation of the matter as complex and continued the

hearing on Appellant’s modification petition, the order was not final.    The

trial court simply did not rule on the merits of Appellant’s modification

petition. Hence, we quash the appeal at 1205 WDA 2015.


                                     -5-
J-A16025-16


       We now address the appeal from the July 9, 2015 order, continuing

the “complex” hearing to July 31, 2015, holding certain discovery motions to

be moot in light of the continuance, and declining to award attorney’s fees

for noncompliance with discovery.

       As previously stated, an order granting a motion for continuance does

not dispose of all claims and all parties and is not a final order pursuant to

Pa.R.A.P. 341.     See Rodgers, 423 A.2d at 6.    Likewise, an order holding

discovery motions to be moot in light of a continuance is not a final order.

Smith v. Philadelphia Gas Works, 740 A.2d 1200, 1203 (Pa. Super.

1999) (“[D]iscovery orders are interlocutory and not appealable until there is

a final judgment in the underlying action.”).      As the mootness of the

underlying discovery orders makes attorney’s fees for noncompliance

unwarranted at this time, that matter is also interlocutory, as it does not

resolve all claims involving all parties. See Pa.R.A.P. 341(b). None of these

rulings are appealable as of right. See Pa.R.A.P. 311 (listing circumstances

in which an appeal may be taken as of right from an interlocutory order). As

Father took this appeal from an interlocutory order, we lack jurisdiction and

must quash.4 See Pennsy Supply, Inc., 921 A.2d at 1194.

____________________________________________


4
   Even if we were to consider the merits of Father’s arguments regarding
the July 9, 2015 order, we observe that Father misconstrues Pa.R.C.P.
1910.12(c)(2). As Rule 1910.12 and its explanatory comment make clear,
subsection (c)(2) pertains to requests to separately list an office conference
and hearing originally scheduled for the same day. See Pa.R.C.P. 1910.12
(Footnote Continued Next Page)


                                           -6-
J-A16025-16


      July 10, 2015 order at docket no. 1205 WDA 2015 quashed. Appeal

from July 9, 2015 order at docket no. 1206 WDA quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2016




                       _______________________
(Footnote Continued)

(requiring submission of such requests at least seven days before the
scheduled proceedings.) It does not present any time-bar to Mother’s
motion to designate the case “complex.” See id.



                                            -7-